Per Curiam.

This proceeding to evict the tenant as a holdover upon the ground that she was violating a substantial obligation of the lease because the apartment in question was occupied by her common-law husband and a young child born of their relationship was instituted after the Rent Commission had reduced the rent reserved in the lease from $60 to $32.20, the maximum fixed basic rental. The lease restricted the occu*66pancy to the tenant and an adult son. The fact that the common-law husband and the other child also lived there does not constitute a substantial violation of the restrictive clause. There was no proof of any subletting to any outside boarders or lodgers.
The final order should be reversed, with $30 costs, and petition dismissed, with costs.
Eder, Schreiber and Hecht, JJ., concur.
Final order reversed, etc.